Citation Nr: 0308412	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to June 14, 1999 for 
the award of an increased rating from 10 percent to 40 
percent for a low back disability (degenerative disc disease, 
lumbar spine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant had recurrent periods of active duty and active 
duty for training while serving in the National Guard since 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

To briefly summarize the procedural history of this case, a 
June 1997 Board decision denied an increased rating for the 
veteran's back condition.  That decision was subsequently 
vacated by the United States Court of Appeals for Veterans 
Claims.  In April 1999, the Board remanded the claim for an 
increase.  A September 1999 rating decision granted a 40 
percent disability rating for the veteran's back condition, 
effective from June 14, 1999.  The veteran's then-attorney 
indicated that the veteran agreed with the 40 percent rating, 
thereby effectively withdrawing the claim for an increase.  
However, the veteran disagreed with the effective date, 
arguing that the rating should have been effective from date 
of claim in 1994 or date of VA examination in March 1996.  In 
October 2000, the veteran had a hearing at the RO on the 
effective date claim.


REMAND

Review of the claims file does not reflect that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.

In this case, the supplemental statement of the case issued 
in January 2001 did not provide citation to the VCAA despite 
the fact this law was in effect at that time.  This omission 
was compounded by the fact that the RO did not return this 
file to the Board until December 2002, which was more than 
two years after the VCAA became law, yet no action was taken 
on the appellant's claim between January 2001 and December 
2002.  At a minimum, the RO had ample opportunity to issue a 
supplemental statement of the case prior to certification and 
notify the appellant of the VCAA.

The Board sincerely regrets remanding this case to the RO, 
especially considering the procedural history.  Given the 
fact that no efforts were made to certify the case to the 
Board before December 2002, the appellant's appeal has been 
seriously delayed.  Regardless, because of the change in the 
law brought about by the VCAA and the lack of any evidence in 
the record of any notification of that change to the 
appellant, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  In addition, because the RO has not 
yet considered whether any additional development is required 
under the VCAA, the Board further finds that it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, the Board notes that additional development to 
obtain any records from the Social Security Administration 
(SSA) pertinent to an award of disability benefits from that 
agency to the appellant is in order.  As part of VCAA 
compliance, the RO should obtain all of the appellant's 
records from the SSA.  See generally Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA disability compensation benefits).

Accordingly, this case is remanded for the following:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, 
if applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records should be documented in the 
claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for her.

3.  In the event that additional 
information and/or medical evidence is 
received, the RO should readjudicate the 
claim, and if any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should provide the appellant citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


